 



Exhibit 10.22

Telesat Canada
1601 Telesat Court
Gloucester, Ontario
K1B 5P4

October 12, 2004

VIA FACSIMILE ONLY: *** (Originals to follow by courier)

EchoStar Satellite L.L.C.
9601 S. Meridian Blvd.
ENGLEWOOD, Colorado 80112
U.S.A.

     
Attn:
  Charles W. Ergen, President and Chief Executive Officer
EchoStar DBS Corporation, its sole member

Dear Mr. Ergen:

     
Re:
  Third Amendment to the Whole RF Channel Service Agreement Between Telesat
Canada (“Telesat”)
and EchoStar Satellite L.L.C. (“EchoStar”) Dated as of February 4, 2004 (the
“Anik F3 Agreement”)

Telesat acknowledges and agrees that the Anik F3 Agreement shall be amended by
adding the
following subsection 4.10 to Article 4.0: ***

All capitalized terms not defined herein shall have the meaning ascribed to them
in the Anik F3 Agreement. Except as expressly modified herein, the Anik F3
Agreement shall remain in full force and effect in accordance with its terms and
conditions.

Please acknowledge EchoStar’s agreement with the above amendment by signing
where indicated below.

Yours truly,

TELESAT CANADA

                  By:           Paul D. Bush        V.P., Broadcasting &
Corporate Development              By:           Jennifer E. Perkins       
V.P., Law     

ACKNOWLEDGED AND AGREED:

ECHOSTAR SATELLITE L.L.C.

                  By:   EchoStar DBS Corporation, its sole member              
          By:             Charles W. Ergen
President and Chief Executive Officer     

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

